DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elen Wetzel on 01/14/2022.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) An ultrasound probe for digital microbeamforming, comprising:
an array transducer adapted to scan a target region;
a plurality of amplifiers configured to receive analog echo signals from transducer elements of the array; and
comprising:
a plurality of analog to digital converters (ADCs) configured to receive amplified analog echo signals from the amplifiers and to convert them to digital echo data; and
digital beamforming circuitry coupled to the plurality of ADCs and
configured to produce digital beamformed echo signals from the digital echo data,
wherein each of the plurality of ADCs is a low power ADC configured to consume 10 milliwatts of power or less, wherein the digital beamforming circuitry is provided on at least one digital application specific integrated circuit (ASIC) comprising additional digital circuitry configured to be clocked at a first clock frequency, and wherein the digital beamforming circuitry is configured to operate at a core clock frequency lower than the first clock frequency
2.          (Currently Amended) The ultrasound probe of Claim 1, wherein the plurality of ADCs at least one digital ASIC.
3.	(Currently Amended) The ultrasound probe of Claim 2, wherein the plurality of ADCs and the digital beamforming circuitry are located on a stacked die in the at least one digital ASIC.
4.	(Currently Amended) The ultrasound probe of Claim 2, wherein the at least one digital ASIC comprises a multi-chip module containing the plurality of ADCs and the digital beamforming circuitry.
5.	(Currently Amended) The ultrasound probe of Claim 2, wherein the plurality of ADCs and the digital beamforming circuitry are located on the same silicon at least one digital ASIC.
6.	(Cancelled)	
7.         (Currently Amended) The ultrasound probe of Claim 1, wherein the additional digital circuitry is configured to be clocked at a frequency that is at least twice the core clock frequency.
8.	(Previously Presented) The ultrasound probe of Claim 7, wherein the additional digital circuitry configured to be clocked at a frequency that is at least eight times the core clock frequency.
9.	(Currently Amended) The ultrasound probe of Claim 1, wherein the at least one digital ASIC is configured to operate at a supply voltage of one volt or less.
10.	(Previously Presented) The ultrasound probe of Claim 1, wherein at least one of the plurality of ADCs comprises a delta-sigma analog to digital converter.
11.	(Previously Presented) The ultrasound probe of Claim 1, wherein at least one of the plurality of ADCs comprises a successive approximation analog to digital converter.
12.	(Currently Amended) The ultrasound probe of Claim 7, wherein the plurality of ADCs are located on a separate digital ASIC to the at least one digital ASIC; and wherein the probe is configured to transfer digitally beamformed data between the two digital ASICs at a frequency that is at least twice the core clock frequency.
13.	(Original) The ultrasound probe of Claim 12, wherein the digital beamforming circuitry is configured as thirty-two digital beamforming channels.
14.	(Original) The ultrasound probe of Claim 13, comprising four digital ASICs.
15.	(Previously Presented) The ultrasound probe of Claim 1, further comprising a plurality of transmitters located on an analog ASIC and coupled to elements of the array transducer, and wherein the amplifiers are located on the analog ASIC.
16.	(Currently Amended) The ultrasound probe of Claim 1 

Reasons for Allowance
Claims 1-5,7-16 allowed for reasons cited below: 
Examiners amendment authorized by applicant representative overcomes all rejections and prior art.  In addition to the structural limitations recited in claim 1, it now requires specific power consumption requirement for the ADCs, and clock frequency requirement specific to the beamforming circuitry.  Examiner does not find any of the references anticipating the claims nor, find it obvious to modify references of record to show all limitations as claimed.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793